DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/04/2020.
Claims 1-20 are pending of which claims 1, 8 and 15 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is being considered by the examiner.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
Regarding claim 1, it is recited a plurality of steps including “determining a plurality of spectrum resources… creating a plurality of physical layer pipes (PLPs)… sending control information…generating a broadcast frame record… and updating the broadcast frame record…” However, theses steps do not appear to tie to a network entity/node that perform them. Furthermore, it does not appear to include network entity/node to which “sending control information” is going to. Thus, the Examiner suggests that Applicant ties the 
Regarding claim(s) 8 and 15, they contain a similar issue with linking step(s) to “network entity/node” as discussed for claim 1  above, thus,  claims 8 and 15 are objected for the same reasons as set forth above for claim 1.

Appropriate correction is required.
Allowable Subject Matter
Claim 1-14 would be allowable if rewritten or amended to overcome the above objection(s) as set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach “sending control information to construct the broadcast frame comprising the plurality of PLPs in which the plurality of spectrum resources being shared according to an agreement between the plurality of BVNOs…generating a broadcast frame record based on transmission of the broadcast frame, wherein the broadcast frame record identifies the plurality of spectrum resources shared between the plurality of BVNO…and updating the broadcast frame record with identification information of the plurality of BVNOs and the plurality of IP flows corresponding to the plurality of PLPs of the transmitted broadcast frame”, as substantially described in independent claim(s) 1 and 8.  These limitations, in combination with the remaining limitations of claim(s) 1 and 8, are not taught nor suggested by the prior art of record.
Claims 2-7 and 9-14 are also allowed because claims 2-7 and 9-14 depend respectively from claims 1 and 8 that I indicate above as allowable.

Shelby et al (US 2015/0085735) teaches, see para.0155, the OFDM physical layer resources are assigned in the NGB gateway and logical baseband frames are constructed in the gateway and output as IP flows which map directly into reserved physical layer resource elements that transport the virtual physical layer pipe (PLP) structure/s, each with flexibility in selection of Channel Coding, Constellation, Interleaving (CCI) to enable a unique robustness and/or spectrum efficiency under the control of the Broadcaster. These PLPs are then mapped onto OFDM sub-carriers and the NGB frame is converted to a RF waveform that is amplified and carried as a guided wave to the air interface of the antenna, see para.0211, FIG. 14 shows all the (GOC) with common index # that represents all the PLP content that will be transported in one super frame (1000 ms).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim “15” recites a “computer readable media”, with nothing in the specification specifically limiting this medium from being a transitory medium (i.e. such as a signal medium), which is considered non-statutory. Further, the USPTO Official Gazette from week #8 of 2010 (Feb 23, 2010), Volume 1351 page 212 specifically explains that the addition of the term "non-transitory" before the computer readable medium will alleviate any issues with 35 USC 101 rejections, since the claims would no longer cover non statutory subject matter. Appropriate correction is required.
Regarding claim(s) 16-20, are rejected under 35 U.S.C. 101 because they depend from the rejected claim 15.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474